Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a system or method for processing an audio signal including speech.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest either:
1)  a computing system or computer-implemented method, comprising:  receiving a first plurality of audio signals; determining a first beamformer direction associated with a first target sound source based on the first plurality of audio signals; generating a second plurality of beamformed audio signals based on the first plurality of audio signals, each of the second plurality of beamformed audio signals associated with a respective one of a second plurality of beamformer directions; generating first features based on the first beamformer direction and the first plurality of audio signals; determining a Time Frequency (TF) mask based on the first features; determining one of the second plurality of beamformed audio signals which is associated with the first beamformer direction; and applying the TF mask to the one of the second plurality of beamformed audio signals associated with the first beamformer direction; or
2)  a system comprising:  a first plurality of fixed beamformers to receive a first plurality of audio signals and to generate a first plurality of beamformed audio signals based on the first plurality of audio signals, each of the first plurality of beamformed audio signals associated with a respective one of a first plurality of beamformer directions; a sound source localization component to determine a first beamformer direction associated with a first target sound source based on the first plurality of audio signals, and to determine one of the first plurality of beamformed audio signals which is associated with the first beamformer direction; a feature extraction component to generate first features based on one of the first plurality of beamformed audio signals associated with the first beamformer direction and the first plurality of audio signals; a Time Frequency (TF) mask generation network to generate a TF mask based on the first features; and a signal processing component to apply the TF mask to the one of the first plurality of beamformed audio signals associated with the first beamformer direction.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
May 6, 2022